Citation Nr: 1636096	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a certificate of eligibility for specially adapted housing.

2. Entitlement to a certificate of eligibility for a special home adaption grant.

3. Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and patient advocate


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1983, from November 1990 to June 1991, from October 1996 to April 1997, and from December 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared for a VA video conference hearing in November 2009 before a Veterans Law Judge who is no longer at the Board.  In August 2013, the Veteran was provided with a letter that informed him that the Veterans Law Judge who presided over his November 2009 hearing was no longer at the Board, and asked if he wished to testify at another hearing.  The letter additionally informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed to adjudicate his claim.  As the Veteran has not responded to this letter, the Board will proceed with his claims on appeal.

In December 2010 and again in November 2013, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 





FINDINGS OF FACT

1. The Veteran does not have permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns (or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.

2. The Veteran does not have a service-connected disability due to blindness in both eyes or a permanent and total service-connected disability that includes the anatomical loss or loss of use in both hands, is due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or is due to residuals of an inhalation injury.

3. Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, permanent vision impairment in both eyes, severe burn injury, or ankylosis of one or both knees or one or both hips.



CONCLUSIONS OF LAW

1. The basic eligibility requirements for a certificate for specially adapted housing have not established.  38 U.S.C.A. §§ 2101, 2104, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.809 (2015).

2. The basic eligibility requirements for a certificate for a special home adaption grant have not established.  38 U.S.C.A. §§ 2101, 2104, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.809a (2015).

3. The criteria for entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only are not met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808, 4.21, 4.40, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to automobile and adaptive equipment, or adaptive equipment only, specially adapted housing, and a special home adaptation grant.

He is service connected for residuals of status post blunt trauma to the left eye with some pigmentary clustering, myotonic dystrophy of the left upper extremity, carpal tunnel syndrome of the right wrist, degenerative joint disease of the cervical spine, degenerative joint disease of the lumbar spine, myotonic dystrophy of the left lower extremity, erectile dysfunction, and hypertension.

The Veteran underwent a VA examination in April 2009 at which he reported that he cannot flex his left knee because the muscles in the front of his leg become tight.  The examiner opined that the Veteran is able to use his upper and lower extremities, including being able to grasp and manipulate with his hand.

At his November 2009 Board hearing the Veteran testified that he uses a wheelchair but leaves it in his vehicle because it is too difficult to get into his home.  He reported he uses a quad cane or walker to ambulate around his home.  He reported he has to be holding something to navigate stairs.  He testified he can walk no more than 100 yards before his muscle contracts to the point where he is no longer able to step and can stand for no more than five minutes.  He also reported he can't feel his left leg, which causes him balance problems and necessitates him holding on to something even when standing.  He reported he falls about twice a week.

In January 2011 the Veteran underwent a VA examination.  The Veteran reported he was able to walk approximately 50 feet on level ground with a cane and also uses a walker and wheelchair.  He reported he could stand a maximum of 10 to 15 minutes.  He reported he cannot climb stairs unassisted or go outside unassisted.  He reported pain, weakness, and tense and stiff muscles on the left.  On examination he was found to have reduced muscle bulk in his left upper arm and left thigh.  He had a decrease in grip strength and appositional movement at his left hand but no apparent clonus or prolonged muscular activity.  His entire left arm was weak and he had decreased sensation over the left hand.  His right biceps jerk was 1+ and his left biceps jerk absent.  The examiner noted the Veteran held his left leg in full extension and appeared unable to bear weight on it.  He had decrease in muscle strength in flexion and extension.  It was areflexic.  His muscle tone was increased, he could flex his left knee to approximately 20 degrees, and had muscle tightness in his quadriceps.

A March 2013 VA nursing note reflects the Veteran was ambulatory with a walker.  A March 2013 primary care note states that the Veteran uses a manual wheelchair and reports he is able to walk short distances with a four prong cane.  The doctor noted the Veteran demonstrated weakness in his left upper and lower extremities but not consistently when distracted.

On VA examination in December 2013 the examiner diagnosed myotonic dystrophy type 2.  The Veteran reported his symptoms as difficulty walking, pain in the left leg and arm, and weakness particularly in the left upper extremity.

The Veteran was noted to have moderate constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in his left upper extremity.  He had left ulnar neuropathy at the elbow but no myotonia by electromyogram (EMG) and was able to open his hand with no demonstrable myotonia.

On testing, the Veteran had normal muscle strength on right wrist flexion and extension.  He had mild incomplete paralysis of the right median nerve. 

Testing showed decreased sensation in the left upper and lower extremities.  

In the left lower extremity he had moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner could not complete strength testing in the left lower extremity because the Veteran maintained his left leg stretched out as he stated that bending it causes pain in the leg muscles.  The examiner also did not assess the Veteran's gait, noting the Veteran was not walking so as to maintain his left leg stretched out.  The Veteran reported regular use of a wheelchair or cane.  The examiner opined that functioning is not so diminished that amputation with a prosthesis would equally serve the Veteran.

The examiner found that the Veteran's left lower extremity has very little use as the Veteran keeps his left leg stretched out due to pain from the myotonic dystrophy.  The examiner stated that the Veteran's other three extremities are fully functional.

The examiner opined that the Veteran does not have loss of functioning in any extremities although he has functional activity limitations due to pain and uses a wheelchair to aid in locomotion due to pain from his back and neck condition as well as myotonic dystrophy.

On VA examination in December 2013 the examiner found the Veteran did not have blindness in both eyes, have only light perception of 5/200 visual acuity or less or permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101  (West 2014); 38 C.F.R. § 3.809(a), (b) (2015).  The criteria are also met if the veteran has service-connected amyotrophic lateral sclerosis (ALS) rated at 100 percent disabling under 38 C.F.R. § 4.124a, diagnostic code 8017.  38 C.F.R. § 3.809(d) (2015).

For purposes of 38 C.F.R. § 3.809, the phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2)  and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 in. or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

As the Veteran is in receipt of total disability based on individual unemployability (TDIU) since July 21, 2007, the requirement for a permanent and total service connected disability is met.  See VAOPGCPREC 94-90 (September 25, 1990).  The question is whether his permanent and total disability is due to one of the six categories listed in 38 C.F.R. § 3.809.

The Veteran is not service-connected for ALS or burns, thus does not meet the criteria of 38 C.F.R. §§ 3.809(d) or (b)(6).  He further does not have the loss, or loss of use, of both lower extremities or blindness in both eyes.  He is service-connected only for myotonic dystrophy of the left lower extremity with no service-connected condition of his right lower extremity, thus does not meet the criteria of 38 C.F.R. § 3.809(b)(1).  He is also only service-connected for a left eye disability, but not a right eye disability, thus does not meet the criteria of 38 C.F.R. § 3.809(b)(2).

The Veteran further does not have the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow due to service-connected disabilities.  The Veteran is service-connected for myotonic dystrophy of only the left upper extremity.  Although he is service-connected for carpal tunnel syndrome of the right wrist, the evidence does not support that the condition, which affects only the wrist, precludes use of the arm at or above the elbow.  Therefore the Veteran does not meet the criteria of 38 C.F.R. § 3.809(b)(5).

Finally, the Board will consider whether the Veteran's service-connected disabilities meet the criteria for either loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair or for the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. §§ 3.809(b)(3) and (4).

To meet either set of criteria, the Veteran must have loss or loss of use of one lower extremity.  The Board acknowledges that the Veteran does have functional limitations of his left lower extremity due to his service-connected myotonic dystrophy.  The Board also acknowledges that the Veteran uses the assistance of a cane, walker, and sometimes a wheelchair.  Furthermore, the December 2013 VA examiner described the use of the assistive devices, including the wheelchair as regular and it therefore meets the definition of regular or constant as defined by 38 C.F.R. § 3.809(c).  However, the Board finds that the left lower extremity limitation does not amount to loss of use of the extremity.  The record reflects that due to pain the Veteran holds his left leg in full extension as if his knee were favorably ankylosed, although the evidence does not reflect actual ankylosis.  In fact, on range of motion testing in February 2011 he demonstrated flexion to 20 degrees.  Even if his knee were considered to be ankylosed, it would be in favorable anyklosis, not extremely unfavorable ankylosis, which is among the examples given in 38 C.F.R. §§ 3.350(a)(2)  and 4.63 to constitute loss of use of a foot.  

The Veteran has also reported numbness in his left leg, which he has indicated affects his balance.  However, even considering the Veteran's pain which prompts him to keep his leg in extension and his numbness, as well as the paresthesias and/or dysesthesias reported by the Veteran, the 2013 VA examiner opined that the Veteran's left lower extremity functioning is not so diminished that amputation with a prosthesis would equally serve the Veteran.  

Based on the forgoing, the Board finds that the Veteran's left lower extremity myotonic dystrophy does not cause loss of use of the left lower extremity.  While he does have significant functional limitations due to his left lower extremity symptoms, the record does not reflect they are of such a nature and severity as to approximate loss of use of the left lower extremity.

As the Board has found the Veteran does not have loss or loss of use of his left lower extremity and the Veteran has no service-connected right lower extremity condition, he does not meet the criteria for 38 C.F.R. §§ 3.809(b)(3) or (4).

Therefore, the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.

Special Home Adaption Grant

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is disabled due to blindness  in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens or has a disability rated as permanently and totally disabling that (1) includes the anatomical loss or loss of use of both hands; (2) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk;(3) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) is due to residuals of an inhalation injury.  38 C.F.R. § 3.809a.  

The Veteran is not service-connected for burns or an inhalation injury, therefore 38 C.F.R. § 3.809a(b)(1)(ii)-(iv) do not apply.  The Veteran is also not service-connected for blindness in both eyes.  He is service-connected for a left eye disability, but not a right eye disability, thus does not meet the criteria of 38 C.F.R. § 3.809a(b)(2).

The evidence also does not reflect that the Veteran has the loss or loss of use of both hands.  He is service-connected for myotonic dystrophy of the left upper extremity and carpal tunnel syndrome of the right wrist, however the evidence does not reflect that either condition causes loss of use of the hand.  On VA examination in 2011 the Veteran weakness in his left arm, absent biceps jerk, and decreased sensation of his left hand.  On VA examination in 2013 the Veteran was noted to have moderate constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in his left upper extremity.  He could open his hand with no demonstrable myotonia.  On his right side, he had mild incomplete paralysis of the right median nerve with normal muscle strength on right wrist flexion and extension.  Thus, while the evidence reflects pain and sensory loss, it does not suggest that the condition of the Veteran's left or right upper extremity is of the nature of severity to approximate loss of use of the hands.  

Therefore, the Veteran is not entitled to a certificate of eligibility for assistance in acquiring a special home adaptation grant.

Automobile

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; (5) amyotrophic lateral sclerosis; or (6) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (2015).

As discussed above, the Board has found that the evidence does not reflect that the Veteran has loss or permanent loss of use of one or both hands.  While his service-connected myotonic dystrophy of the left upper extremity and carpal tunnel syndrome of the right wrist cause pain and sensory loss, neither condition causes functional loss such that it approximates loss of use of either hand.

The Veteran also does not have permanent impairment of vision in both eyes or amyotrophic lateral sclerosis.

The Veteran's service-connected myotonic dystrophy of the left lower extremity also does not cause loss or permanent loss of use of one or both feet nor does he have ankylosis of one or both knees or one or both hips.  While the Veteran has been reported to keep his left leg stretched out to prevent from having pain in his leg muscles, the evidence does not indicate that he has actual ankylosis of his left knee.  Rather, on VA examination in 2011 he was able to flex his knee to 20 degrees.  The Veteran has reported that pain avoidance is what leads him to keep his leg straight, not any physical change in his body structure resulting in ankylosis of the knee joint.  There is no evidence he has any functional limitation of his hip joint.  

With respect to his feet, the evidence does not reflect that the Veteran has extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 in. or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  See 38 C.F.R. § 4.63.  The evidence further does not reflect any other symptoms that would approximate loss of use of the foot.  The Veteran's myotonic dystrophy causes pain and numbness in his left leg, but does not cause any limitation specific to the foot, nor does it cause symptoms that would reduce functioning of the foot such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.
	
Therefore, the Veteran is not eligible for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the November 2009 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's service-connected disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, private treatment records, and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in April 2009, January 2011, and December 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that VA examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A certificate of eligibility for specially adapted housing is denied.

A certificate of eligibility for a special home adaption grant is denied.

Financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


